Citation Nr: 1622630	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disability, claimed as an upper back disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from September 1973 to October 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the claims file.

In a September 2015 remand, the Board directed VA to obtain new examinations to address the claims of service connection for a lumbar spine disability, a right knee disability, and a right hand disability.  Those claims were granted service connection in a December 2015 rating decision.  This represents a full grant of the benefits sought on appeal for these issues and they are no longer before the Board. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).


FINDINGS OF FACT

A chronic cervical spine disability was not manifest during service and arthritis was not manifest within one year of separation.  Cervical pathology is not attributable to service.


CONCLUSION OF LAW

A cervical spine disability was not incurred or aggravated by service and arthritis of the cervical spine may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in letters sent to the Veteran in March 2007.  These letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The March 2007 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  The case was last adjudicated in a December 2015 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

During the June 2015 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, and elicited testimony from the Veteran.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Board remanded the appeal in September 2015 in order for additional VA examinations be obtained to ascertain the etiology of the Veteran's cervical spine disability.  
The Board also directed VA to obtain VA and non-VA treatment records.  The Veteran's Lawton VA Outpatient Clinic records were obtained and associated with the claims file.  

In order to ascertain the etiology of the Veteran's cervical spine symptoms, VA obtained an additional medical opinion in November 2015.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The Board therefore concludes that the November 2015 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).
For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Cervical Spine Disability

The Veteran contends that he  injured his neck on active duty, and is entitled to service connection for his current neck disability as a result.

Service treatment records do not contain any reports of treatment or complaints related to the cervical spine. A Report of Medical History dated June 1993 shows the Veteran did not report a history of cervical spine pain, or any injury or disease of the cervical spine.  The Veteran denied a history of paralysis and neuritis.

A Report of Medical Examination dated June 1993 shows the Veteran's musculoskeletal system was annotated by the examiner.  The medical examiner noted that the Veteran reported a history of lower extremity muscle spasms.  There were no notations of a history of cervical spine pain, or any injury or disease of the cervical spine. The remainder of the service treatment record is negative for any complaints of cervical spine pain, or disease or injury of the cervical spine.

Post-service treatment records from A.L.S, P.C show the Veteran was treated for cervical spine and right upper extremity pain in May 2008.  The Veteran reported that his neck and his right arm had been bothering him for several months.  The Veteran reported that he had seen his primary care physician at Reynolds Army Hospital and had been diagnosed, following MRI, with cervical spine degenerative disc disease and cervical spine degenerative joint disease. Post-service treatment records from Dr. M.D., dated August 2008, indicate that the Veteran was seen for complaints of cervical spine pain.  The Veteran reported that he had been experiencing cervical spine pain with radiation to the upper right extremity since approximately May 2008. A May 2008 MRI of the cervical spine revealed multilevel discogenic degenerative changes. Thus, a current disability of the cervical spine has been established.

In order to ascertain the etiology of the Veteran's cervical spine symptoms, VA obtained an additional medical opinion in November 2015.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  

The November 2015 VA examiner opined that it was less likely than not that the Veteran's cervical spine disability was caused by or a result of service.  As support for their opinion the examiner noted that a review of the treatment records did not reveal relevant associated medical pathology concerning the cervical spine from the Veteran's entrance to service to his separation.  The November 2015 examiner also noted the Veteran's post-service complaints of neck pain in 2008 were reported at the time to be of a recent origin, specifically, only a several month history of cervical spine pain at the time of treatment.  The examiner noted that the Veteran's medical history was silent for a cervical spine disability for approximately 15 years after service until his diagnosis in 2008.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of cervical spine pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds that the November 2015 VA opinion is probative and persuasive as to the etiology of the Veteran's cervical spine disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's lay evidence and based her opinions following a review of the claims folder as well as a complete physical examination.  The November 2015 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the VA medical opinion from November 2015 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements that his cervical spine disorder is related to his service.  The Board finds that the November 2015 VA examination most accurately reflects the clinical evidence of record and provides well-supported rationale for the opinion contained therein.

The Board further finds that the service records, medical records, and lay testimony do not establish that arthritis of the cervical spine manifested during service or in the year after separation from service.  Furthermore, the Veteran did not have characteristic manifestations sufficient to identify a chronic pathology (arthritis) in service or within one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran's report of an onset of cervical spine pathology in service and any assertion of neck problems since service are inconsistent with the contemporaneous service records and the post-service records showing an onset of cervical spine pathology in 2008 of only a few month duration. Thus, these assertions are less probative than the contemporaneous records, particularly the 2008 records which were recorded during treatment.  

Based upon the more probative evidence of record, the Board concludes that a cervical spine disability was not manifest during service, or to a compensable degree within one year of service, and that such processes are unrelated to service.  

A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


